IN THE COURT OF APPEALS OF IOWA

                                     No. 22-0738
                              Filed December 21, 2022


IN RE THE MARRIAGE OF CODY JOHN BRIGMAN
AND JENNIFER LYNN BRIGMAN

Upon the Petition of
CODY JOHN BRIGMAN,
      Petitioner-Appellant,

And Concerning
JENNIFER LYNN BRIGMAN n/k/a JENNIFER LYNN NEWTON,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.



      An ex-husband appeals a finding of default following a hearing on his former

spouse’s application for rule to show cause. REVERSED AND REMANDED.



      Deborah L. Johnson of Deborah L. Johnson Law Office, P.C., Altoona, for

appellant.

      Ted Harrison Engel of Engel & Maharry, PLC, Clive, for appellee.



      Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                            2


CHICCHELLY, Judge.

       This appeal involves the interpretation of a divorce decree providing that

holiday time takes precedence over the parties’ regular parenting schedule.

Finding there was a legitimate dispute over the interpretation, the district court

ruled Cody Brigman was in default of the decree but not in contempt. Upon our

review, we agree with Cody’s interpretation, so we reverse and remand for entry

of an order consistent with this opinion.

       The marriage of Cody Brigman and Jennifer Newton was dissolved by

decree in November 2016. The parties have joint custody of their minor child, W.B.

Jennifer was awarded physical care of W.B. subject to Cody’s reasonable and

liberal parenting time. Among other times, Cody exercises parenting time every

other weekend through 8:00 p.m. on Sundays. When it is not his weekend, Cody

has parenting time on Thursdays through 8:00 p.m. The decree also incorporated

an alternating holiday schedule and states explicitly that “holiday parenting

time . . . shall take precedence over the regular parenting schedule.”

       In 2021, the holiday schedule dictated Cody should exercise parenting time

from the Friday after Thanksgiving at 5:00 p.m. through Sunday at 5:00 p.m.

Because this weekend was also Cody’s regularly-scheduled parenting time, Cody

did not return W.B. until 8:00 p.m. on Sunday. Similarly, at the 2021 Christmas

holiday, Cody was scheduled for holiday time from noon on December 25 until

5:00 p.m. on December 26. Because it was also Cody’s regularly-scheduled

weekend, he returned W.B. at 8:00 p.m. on Sunday, December 26.

       In January 2022, Jennifer filed an application for rule to show cause on

account of the two allegedly late exchanges. The district court found Cody not
                                           3


guilty of contempt on both counts because he did not knowingly, intentionally, and

willfully violate the court’s order with respect to the holiday visitation schedule. The

court found Cody in default of the divorce decree for violating its provision on

holiday visitation.   Cody timely appealed this ruling, challenging the court’s

interpretation and impact it will have on future exchanges.

       We review legal conclusions in contempt actions for correction of errors at

law. In re Marriage of Swan, 526 N.W.2d 320, 327 (Iowa 1995). “In construing a

dissolution decree, we give force and effect to every word, if possible, in order to

give the decree a consistent, effective and reasonable meaning in its entirety.” In

re Marriage of Brown, 776 N.W.2d 644, 650 (Iowa 2009). Here, we find force and

effect was not afforded to the key term “precedence,” which the dictionary defines

as “a priority of importance.”1 Such priority necessarily implies a conflict or choice

between at least two alternatives. However, no conflict existed here. The holiday

schedule takes precedence during the times listed in the holiday schedule.

Outside of those times, the regular parenting schedule applies. See In re Marriage

of Mennen, No. 09–1821, 2010 WL 2384865, at *2 (Iowa Ct. App. June 16, 2010)

(acknowledging a mother disobeyed a visitation order by taking the child at the

start of the father’s regularly-scheduled weekend when her holiday visitation was

not to occur until Sunday). In light of this clarification, we find Cody was not in

default of the divorce decree with respect to either of the incidents in question. We

reverse and remand for entry of an order consistent with this opinion.

       REVERSED AND REMANDED.


1 Precedence, Merriam-Webster, https://www.merriam-webster.com/dictionary/
precedence (last visited Nov. 28, 2022).